Case: 20-50274     Document: 00515850562         Page: 1     Date Filed: 05/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 20-50274                          May 5, 2021
                                                                      Lyle W. Cayce
                                                                           Clerk
   Texas Disposal Systems, Incorporated,

                                                           Plaintiff—Appellant,

                                       versus

   FCCI Insurance Company; Arch Specialty Insurance
   Company,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:18-CV-701


   Before King, Smith, and Haynes, Circuit Judges.
   Per Curiam:*
          After one of its employees caused a tragic accident, Texas Disposal
   Systems, Inc. (“TDS”) turned to its insurance “tower.” This tower was
   composed of four stacked liability insurance policies: primary insurance from
   FCCI Insurance Company (“FCCI”) followed by three excess insurance


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50274       Document: 00515850562          Page: 2   Date Filed: 05/05/2021




                                     No. 20-50274


   policies, with Arch Specialty Insurance Company (“Arch”) providing the
   final tier. Together, these policies provided TDS with $17 million of
   coverage. The first three also imposed a duty on the insurers to defend TDS,
   but the Arch policy granted Arch the right, but not duty, to defend.
   Nonetheless, TDS believed that Arch had agreed to assume its defense upon
   the exhaustion of the underlying policies, although it ultimately declined to
   do so.
            TDS sued FCCI and Arch for breach of contract, alleging that FCCI
   had terminated its defense too early and that Arch had improperly refused its
   defense obligation. After some discovery disputes, the district court granted
   summary judgment for FCCI and Arch. For the following reasons, we
   AFFIRM.
                                I.    Background
            A.    The Insurance Tower
            TDS obtained a “tower” of four automobile liability insurance
   policies: FCCI provided primary coverage with a limit of $1 million per
   accident, then Rockhill Insurance Company followed by Liberty
   International Underwriters, Inc., with excess coverage of $1 million and $10
   million, respectively. Finally, at the top of the tower, Arch provided excess
   coverage with a limit of $5 million.
            The first three policies imposed successive duties to defend.     By
   contrast, the Arch policy gave Arch the “right[,] but not the duty,” to defend
   covered claims upon the exhaustion of the FCCI, Rockhill, and Liberty
   policies. If Arch did assume TDS’s defense, the policy provided that Arch
   “may . . . withdraw from the defense” upon the exhaustion of its coverage
   limit. Additionally, the policy gave Arch “the right, but not the duty, to be
   associated with the insured or the underlying insurers or both in the
   investigation of any claim or defense of any [covered claim].”




                                          2
Case: 20-50274      Document: 00515850562            Page: 3   Date Filed: 05/05/2021




                                      No. 20-50274


          B.     The Underlying Lawsuit
          In July 2016, Carl Weige, a TDS employee, crashed a TDS truck into
   a bridge. Gardner v. Tex. Disposal Sys., Inc., No. 14-18-00688-CV, 2020 WL
   1150556, at *1 (Tex. App.—Houston [14th Dist.] Mar. 10, 2020, no pet.)
   (mem. op.). The bridge collapsed, injuring Leah Bullock and killing her
   twelve-year-old daughter. Id. Bullock’s two other children witnessed the
   incident but were uninjured. Id.
          On behalf of herself, her surviving children, and the deceased child’s
   estate, Bullock brought suit against Weige and TDS in Texas state court. Id.
   Separately, the deceased child’s father, Brandon Gardner, sued TDS for
   wrongful death; the cases were eventually consolidated. Id. Acting in
   accordance with its policy, FCCI assumed TDS’s defense, hiring attorney
   David Merkley to represent TDS. Later, FCCI retained separate counsel for
   Weige.
          Ultimately, FCCI, Rockhill, and Liberty tendered their coverage
   limits to Arch, allowing Arch to direct settlement negotiations with the
   Bullock plaintiffs and with Gardner. The parties attempted to mediate the
   dispute in November 2017. The mediation did not resolve Gardner’s claims,
   which remained scheduled for trial on January 23, 2018. However, the
   parties did agree to settle the Bullock plaintiffs’ claims for an amount that
   would exhaust the FCCI, Rockhill, and Liberty policies but would not
   exhaust the Arch policy. Specifically, the settlement agreement provided
   that Bullock would “receive the total [settlement amount], on or before
   within 30 days drafting instruction, tax id., court approval and court approval
   executed release, which sum will be paid by the combined insurance




                                           3
Case: 20-50274       Document: 00515850562             Page: 4      Date Filed: 05/05/2021




                                        No. 20-50274


   defendants.” 1 A separate provision stated that “[t]his settlement is subject
   to court approval.”
          The settlement was structured as a bundle of individual settlements,
   including separate settlements with the surviving children, Leah Bullock, and
   the deceased child’s estate. The settlement with the surviving children was
   approved on December 21, 2017, and the separate settlement with the
   deceased child’s estate was approved on February 14, 2018. 2 Finally, the
   Bullock plaintiffs nonsuited their claims with prejudice on February 21, 2018.
          On December 1, 2017, FCCI notified TDS, Arch, and the other
   insurers that payment to the Bullock plaintiffs would exhaust its coverage
   limit, and that it would cease its defense of TDS upon the actual payment of
   its coverage limit. Subsequently, on December 27, 2017, FCCI issued a
   settlement check to the Bullock plaintiffs, exhausting its coverage limit.
   Thereafter, FCCI ceased defending TDS.
          On January 10, 2018, Arch sent a letter to TDS, declining to exercise
   its right to assume TDS’s defense. Subsequently, Rockhill’s coverage
   became exhausted on January 15, 2018, as did Liberty’s (a point TDS has not
   challenged). Facing the impending Gardner trial, TDS began paying for its
   own defense.       The Gardner case yielded a $1.1 million judgment for
   compensatory damages, Gardner, 2020 WL 1150556, at *1, such that the total
   damages owed by TDS was less than the total policy limits of the four
   policies.



          1
             A portion of this part of the settlement agreement was handwritten, and, as a
   result, “court approval” was crossed out and replaced with “executed release.”
          2
            Court approval of the settlement with the surviving children was required under
   Texas Rule of Civil Procedure 44(2), and court approval of the settlement with the
   deceased child’s estate was required under Texas Estates Code § 351.051(a)(4).




                                              4
Case: 20-50274      Document: 00515850562          Page: 5   Date Filed: 05/05/2021




                                    No. 20-50274


          C.     The Procedural History of This Case
          In August 2018, TDS sued FCCI and Arch in federal district court.
   TDS asserted that FCCI had breached its duty to defend TDS when it ceased
   paying defense costs prior to the final dismissal of the Bullock claims on
   February 21, 2018. Relatedly, TDS alleged that Arch had agreed to assume
   its defense upon the exhaustion of the underlying policies, and that Arch had
   improperly reneged on this assumption by failing to pay any defense costs.
   TDS also alleged several extra-contractual claims against Arch.
          During discovery, TDS sought to depose Julie Tucker, Arch’s claims-
   adjuster, but, due to her cancer treatment and Arch’s contention that she was
   no longer employed by Arch, TDS was unable to obtain the deposition, and
   the discovery deadline was looming. Thus, TDS filed an opposed motion to
   extend the discovery deadline to permit Tucker’s deposition. The magistrate
   judge denied TDS’s motion to extend the deadline. TDS appealed the
   magistrate judge’s ruling, and the district court affirmed.
          Meanwhile, instead of Tucker, TDS deposed Christine Schneider as
   Arch’s corporate representative. During her deposition, Schneider testified
   that Arch had hired an attorney, Will Moye of the Thompson Coe law firm,
   to represent TDS during the underlying litigation. However, after her
   deposition, Schneider amended her testimony under Federal Rule of Civil
   Procedure 30(e) to indicate that Arch had hired Moye as its own outside
   counsel and that Moye never represented Arch.
          The parties filed cross motions for summary judgment as to which
   FCCI and Arch prevailed. TDS timely appealed.
                   II.   Jurisdiction & Standard of Review
          The district court had diversity jurisdiction under 28 U.S.C. § 1332.
   We have appellate jurisdiction under 28 U.S.C. § 1291.




                                         5
Case: 20-50274          Document: 00515850562              Page: 6    Date Filed: 05/05/2021




                                            No. 20-50274


           We review de novo the district court’s grant of summary judgment,
   including its “determination of state law” 3 and “its interpretation of the
   insurance contract.” Great Am. Ins. Co. v. AFS/IBEX Fin. Servs., 612 F.3d
   800, 804 (5th Cir. 2010). Under Federal Rule of Civil Procedure 56(a), a
   district court “shall grant summary judgment if the movant shows that there
   is no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” When reviewing such motions, courts “view[]
   the evidence in [the] light most favorable to the non-moving party.” Ooida
   Risk Retention Grp., Inc. v. Williams, 579 F.3d 469, 472 (5th Cir. 2009).
           A district court’s limitations on discovery are reviewed for abuse of
   discretion. Crosby v. La. Health Serv. & Indem. Co., 647 F.3d 258, 261 (5th
   Cir. 2011). Even if the district court abused its discretion, we will only vacate
   or reverse if the appellant demonstrates prejudice flowing from the district
   court’s error. Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 428 (5th
   Cir. 2005); Crosby, 647 F.3d at 261.
                                     III.    Discussion
           TDS raises four issues on appeal. First, TDS contends that the
   district court’s grant of summary judgment to FCCI was improper because
   FCCI was obliged to continue defending it until February 14, 2018, when the
   settlement with the deceased child’s estate was approved. 4 Second, TDS
   asserts that the district court erred by entering summary judgment on its
   breach-of-contract claim against Arch because Arch either agreed to assume
   TDS’s defense or actually assumed TDS’s defense. Third, TDS maintains



           3
               The parties agree that Texas law governs this case.
           4
             TDS offers no explanation for why it has changed positions since appearing before
   the district court, where it asserted that FCCI was obliged to continue defending it until
   February 21, 2018, the date the Bullock plaintiffs nonsuited their claims with prejudice.




                                                  6
Case: 20-50274       Document: 00515850562            Page: 7     Date Filed: 05/05/2021




                                       No. 20-50274


   that the district court erred in granting summary judgment on its extra-
   contractual claims against Arch on the basis that these claims fail to seek relief
   beyond policy benefits. Fourth, TDS seeks reversal of the district court’s
   refusal to extend the discovery deadline to permit TDS to depose Tucker.
   We examine each issue in turn; none of TDS’s arguments prevail.
          A.      The Breach-of-Contract Claim Against FCCI
          Under its policy, FCCI was obliged to continue defending TDS until
   its policy had been exhausted through the “payment of . . . settlements.”
   FCCI maintains that this condition was satisfied when, on December 27,
   2017, it issued a settlement check to the Bullock plaintiffs that exhausted its
   policy limit. TDS does not contest that FCCI’s December 27 payment
   exhausted the policy’s limit; rather, TDS argues that the payment was
   premature. According to TDS, the mediation agreement with the Bullock
   plaintiffs prohibited FCCI from tendering payment until the entire
   settlement had received all the necessary court approvals. Because the
   settlement with the deceased child’s estate was not approved until February
   14, 2018, TDS contends that FCCI was required to withhold payment to the
   Bullock plaintiffs until February 14, and thereby to also continue defending
   TDS. 5 Thus, the key issue is how to interpret the mediation agreement.
          Under Texas law, settlement agreements are subject to the ordinary
   rules of contract interpretation. See URI, Inc. v. Kleberg Cnty., 543 S.W.3d
   755, 763 (Tex. 2018) (relying on contract principles to interpret a settlement
   agreement). Generally, “contract terms are given their plain, ordinary
   meaning, considered in light of the contract as a whole, unless the contract
   itself shows that the parties intended the terms to have a different, technical


          5
            TDS concedes that the payment of a settlement can exhaust an insurance policy
   and that FCCI’s duty to defend expired upon an exhaustive settlement payment.




                                             7
Case: 20-50274        Document: 00515850562              Page: 8       Date Filed: 05/05/2021




                                         No. 20-50274


   meaning.” Lyda Swinerton Builders, Inc. v. Okla. Sur. Co., 903 F.3d 435, 445
   (5th Cir. 2018) (citing Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154,
   158–59 (Tex. 2003)).           Moreover, “objective manifestations of intent
   control,” and courts are to “presume parties intend what the words of their
   contract say.” URI, 543 S.W.3d at 763–64 (internal quotation marks and
   citation omitted); see also RSUI Indem. Co. v. The Lynd Co., 466 S.W.3d 113,
   118 (Tex. 2015) (explaining that when interpreting a contract, a court is to
   “give effect to all of the words and provisions so that none is rendered
   meaningless”).
           Here, the mediation agreement provided that the Bullock plaintiffs
   would receive payment “on or before within 30 days . . . [of] court approval.”
   Even if this language required FCCI to await court approval before tendering
   payment, 6 this condition was satisfied: FCCI did not tender payment until
   after the settlement with the minor children received court approval on
   December 21, 2017, with judgment entered to that effect. The individual
   settlement agreement for the surviving children required a cash payment well
   in excess of FCCI’s coverage limit. Thus, despite TDS’s best efforts, the
   mediation agreement’s terms cannot be twisted to mean that FCCI was
   required to wait any longer than it did to exhaust its coverage limit and cease
   defending TDS. Hence, the district court appropriately granted summary
   judgment in favor of FCCI.




           6
             From our perspective, TDS’s position seems completely untenable in light of the
   mediation agreement’s retention of the “on or before” phrase, which explicitly permitted
   the insurers to tender payment to Bullock prior to court approval. Yet, for whatever reason,
   FCCI does not specifically rely on this phrase in its briefing, and so we remain within the
   confines of the issue as the parties have presented it. See United States v. Sineneng-Smith,
   140 S. Ct. 1575, 1579 (2020) (reminding lower courts to “follow the principle of party
   presentation”).




                                                8
Case: 20-50274     Document: 00515850562          Page: 9     Date Filed: 05/05/2021




                                   No. 20-50274


          B.     The Breach-of-Contract Claim Against Arch
          Although there is no dispute that the Arch policy imposed no duty to
   defend TDS upon Arch (presumably in exchange for a lower premium), TDS
   contends that during the course of the underlying litigation, Arch had
   nonetheless bound itself to assume TDS’s defense. TDS’s briefing suggests
   two theories as to how Arch could have done so: (1) that Arch and TDS
   somehow modified the Arch policy so as to impose a duty to defend upon
   Arch; or (2) that Arch invoked its contractual right to defend TDS and
   actually assumed TDS’s defense.
          The first theory fails because a modification to an insurance policy
   requires “a meeting of the minds supported by consideration.”             D2
   Excavating, Inc. v. Thompson Thrift Constr., Inc., 973 F.3d 430, 435 (5th Cir.
   2020) (quoting Hathaway v. Gen. Mills, Inc., 711 S.W.2d 227, 228 (Tex.
   1986)); Travelers Indem. Co. v. Edwards, 462 S.W.2d 533, 535 (Tex. 1970)
   (applying this rule in an insurance case). There is simply no evidence of
   consideration in this case. Hence, to survive summary judgment, TDS
   needed to show that there was a genuine dispute of material fact as to whether
   Arch actually assumed its defense.
          Arch did not make the necessary showing. Indeed, Arch could not
   assume the defense until “the total Limits of Liability of [the] underlying
   insurance . . . [were] exhausted solely by payment of loss.” This condition
   was not satisfied until January 15, 2018, when the Rockhill and Liberty
   policies were exhausted—five days after Arch notified TDS that it was
   declining to exercise its right to assume TDS’s defense.
          TDS nevertheless argues that Arch waived this condition on its right
   to defend. Yet, as TDS concedes, an insurer can only waive policy provisions
   intended for the insurer’s benefit. See RESTATEMENT OF LIAB. INS. § 5
   cmt. a (AM. L. INST. 2019 & Oct. 2020 update) (“A party to a contract can




                                         9
Case: 20-50274        Document: 00515850562              Page: 10       Date Filed: 05/05/2021




                                         No. 20-50274


   waive only terms that benefit the waiving party.”). The condition at issue
   here did not benefit Arch—indeed, it is a restriction on Arch’s right to defend
   TDS. Instead, the condition benefitted FCCI, Rockhill, and Liberty (and,
   indirectly, TDS as their policyholder), as it served to keep Arch from
   meddling in their defense of TDS until their policy limits had been exhausted.
   See id. § 20 cmt. a (discussing the “other insurance” problem in liability
   insurance). 7     Consequently, the district court correctly granted Arch
   summary judgment on the breach-of-contract claim.
           C.      The Extra-Contractual Claims Against Arch
           Given our conclusion that TDS does not prevail on its contractual
   issues, our analysis of TDS’s extra-contractual claims begins with the Texas
   Supreme Court’s decision in USAA Texas Lloyds Co. v. Menchaca, 545
   S.W.3d 479 (Tex. 2018). In Menchaca, the court reaffirmed that, in most
   cases, “an insured cannot recover policy benefits for an insurer’s statutory
   violation if the insured does not have a right to those benefits under the


           7
              Even setting aside the inability to waive, we conclude that no genuine dispute of
   material fact was presented as to whether Arch actually assumed the defense. TDS’s key
   piece of evidence was Schneider’s unamended deposition testimony that Moye was hired
   to represent TDS. Although the parties spend a considerable amount of their briefing
   debating whether Schneider’s unamended deposition testimony was admissible, the issue
   is doubly immaterial. First, Arch ultimately concedes that the district court was permitted
   to consider Schneider’s unamended testimony. Second, and more importantly,
   Schneider’s unamended testimony was insufficient to demonstrate a genuine dispute of
   material fact. Under Texas law, “[a]ssociating with the defense of an insured does not,
   without more, rise to the level of assuming the insured’s defense.” Underwriters at Lloyd’s
   of London v. Gilbert Tex. Constr., L.P., 245 S.W.3d 29, 36 (Tex. App.—Dallas 2007), aff’d,
   327 S.W.3d 118 (Tex. 2010). Moye’s conduct—communicating his views on trial strategy
   and participating in settlement discussions—amounted to nothing more than
   “associating” with TDS’s defense. See RESTATEMENT OF LIAB. INS. § 23(1)(b)
   (noting that the right to associate in a defense includes “[a] reasonable opportunity to be
   consulted regarding major decisions in the defense of the action”). Rather than Moye,
   Merkley, the counsel hired by FCCI, remained firmly in the “first chair.” Thus, Moye’s
   actions did not rise to the level of assuming TDS’s defense.




                                               10
Case: 20-50274        Document: 00515850562              Page: 11       Date Filed: 05/05/2021




                                         No. 20-50274


   policy.” 8 Id. at 490; see also State Farm Lloyds v. Page, 315 S.W.3d 525, 532
   (Tex. 2010) (“When the issue of coverage is resolved in the insurer’s favor,
   extra-contractual claims do not survive.”). However, the Menchaca court
   also announced several qualifications to this general rule, two of which TDS
   invokes on appeal: (1) that “even if the insured cannot establish a present
   contractual right to policy benefits, the insured can recover benefits as actual
   damages under the [Texas] Insurance Code if the insurer’s statutory
   violation caused the insured to lose that contractual right”; and (2) that “if
   an insurer’s statutory violation causes an injury independent of the loss of
   policy benefits, the insured may recover damages for that injury even if the
   policy does not grant the insured a right to benefits.” 545 S.W.3d at 489.
           With respect to the first of these Menchaca qualifications, TDS relies
   on a series of communications in which it asserts that Tucker implied that
   Arch would assume TDS’s defense upon the exhaustion of the underlying
   policies. According to TDS, because Tucker implied that Arch would
   assume its defense, it did “not resist or object to the Bullock settlement,”
   and that “[i]f the Bullock settlement had not happened, the FCCI policy
   would not have been quickly exhausted, and TDS would not have lost its
   covered defense.” That is, TDS claims that Arch’s alleged extra-contractual
   violations caused TDS to lose its right to FCCI’s defense. Yet, this argument
   is specious, as TDS presents no evidence that it could have prevented any of
   the insurers from settling with the Bullock plaintiffs, whether by persuading
   FCCI to withdraw or otherwise. Although TDS asserts that it would have
   “thrown a fit” if it had known that Arch did not intend to assume TDS’s
   defense, TDS details no mechanism by which this “fit” could have
   definitively blocked the settlement. As there is no indication that FCCI


           8
              TDS does not contest that this rule applies with equal force to its non-statutory
   as well as statutory claims.




                                               11
Case: 20-50274     Document: 00515850562            Page: 12   Date Filed: 05/05/2021




                                     No. 20-50274


   would have refused to settle so it could continue to pay TDS’s defense costs,
   this theory is untenable. See id. at 491 (affirming “the principle that an
   insured who sues an insurer for statutory violations can only recover damages
   ‘caused by’ those violations”).
          With respect to the second Menchaca qualification, TDS asserts that
   the loss of FCCI’s defense was an independent injury. But as before, TDS
   did not produce the evidence necessary to demonstrate a genuine issue of
   material fact as to whether Arch’s actions caused TDS to lose FCCI’s
   defense. Accordingly, TDS did not identify any harms stemming from
   Arch’s alleged extra-contractual violations beyond the loss of policy benefits,
   meaning that TDS’s extra-contractual claims were barred under Menchaca.
   The district court therefore appropriately granted Arch summary judgment
   on these claims.
          D.     The Tucker Deposition
          Finally, TDS challenges the magistrate judge’s refusal (which was
   affirmed by the district court) to extend the discovery deadline to permit
   TDS to depose Tucker, even though an extension was granted to allow the
   deposition of several expert witnesses. A close question is presented of
   whether the magistrate judge abused her discretion in criticizing TDS for
   attempting to accommodate Tucker, who was in the midst of cancer
   treatment, and we do not condone the notion that TDS should have
   subpoenaed a witness who was in the midst of a serious medical issue and
   accompanying treatment. Cf. Dondi Props. Corp. v. Com. Sav. & Loan Ass’n,
   121 F.R.D. 284, 288 (N.D. Tex. 1988) (en banc) (directing attorneys to
   “adhere to [a] higher standard of conduct” because “[e]ffective advocacy
   does not require antagonistic or obnoxious behavior” and requiring that
   attorneys “always treat adverse witnesses . . . with fairness and due
   consideration”); The Texas Lawyer's Creed—A Mandate for




                                          12
Case: 20-50274      Document: 00515850562             Page: 13      Date Filed: 05/05/2021




                                       No. 20-50274


   Professionalism, reprinted in Texas Rules of Court 865, 865
   (West 2012) (“I will not arbitrarily schedule a deposition, . . . until a good
   faith effort has been made to schedule by agreement.”).
          However, even if the ruling was incorrect, TDS has not demonstrated
   that it was prejudiced, as is necessary to vacate or reverse the district court’s
   judgment. Fielding, 415 F.3d at 428; Crosby, 647 F.3d at 261.               Although
   Tucker’s actions are at the center of this lawsuit, her internal thoughts are
   not: fundamentally, to either agree to assume TDS’s defense or to actually
   assume that defense, Tucker would have had to interact with others, and
   TDS was able to collect evidence from all the relevant parties. 9 TDS
   identifies neither deficiencies in the record regarding communications by
   Tucker in which she would have agreed to assume TDS’s defense, nor the
   omission of any actions Tucker took that could have amounted to the
   assumption of TDS’s defense. 10            Thus, TDS has not demonstrated
   prejudice. See Marathon Fin. Ins., Inc., RRG v. Ford Motor Co., 591 F.3d 458,
   470 (5th Cir. 2009) (affirming the district court’s denial of additional
   discovery because the appellant failed to “identify any nexus between the
   requested information and its inability to withstand . . . [s]ummary
   [j]udgment”).
          We AFFIRM.




          9
            In place of Tucker, TDS was able to depose Christine Schneider as Arch’s
   corporate representative.
          10
              TDS argues that “[b]ased on [other witnesses’] testimony, and Ms. Tucker’s
   own internal claim notes, Ms. Tucker would have confirmed that Arch committed to
   assume the defense once the limits below Arch’s level were depleted.” Yet, as discussed
   above, the other witnesses’ testimony was insufficient to show that Arch assumed TDS’s
   defense; it is unclear what more Tucker’s testimony could have offered.




                                             13